No. 80-190
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         1980



O'NEIL LUMBER COMPANY,

                            Plaintiff and Appellant,
          -vs-
THE NICKELODEON COMPANIES,
DORIS PICCARTER, Secretary, J. R.
McCARTER, Presidient,
                            Defendants and Respondents.




Appeal from:          Dist. Court of the Eleventh Judicial District,
                      In and for the County of Flathead, The Honor-
                      able Robert C. Sykes, Judge presiding.
Counsel of Record:

       For Appellant:

                      Jerry O'Neil, Pro Se, Kalispell, Montana
       For Respondent :
                      E. Eugene Atherton, Kalispell, Montana
       LL   3 1   <




                                     Submitted on Briefs:    August 13, 1980
                                                  Decided:             ' p p
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .

         O f N e i l Lumber Company, p r o c e e d i n g p r o se, f i l e d s u i t i n

t h e E l e v e n t h J u d i c i a l D i s t r i c t C o u r t of t h e S t a t e of Montana,

i n and f o r t h e County o f F l a t h e a d , a l l e g i n g The Nickelodeon

Companies had f a i l e d t o make payment on m a t e r i a l s s u p p l i e d

by O ' N e i l .     The t r i a l c o u r t g r a n t e d judgment i n f a v o r of

p l a i n t i f f b u t would n o t a l l o w a t t o r n e y f e e s o r i n t e r e s t a t a

r a t e of 1 . 5 p e r c e n t p e r month on t h e unpaid b a l a n c e a s

asked.       P l a i n t i f f appeals.

        On J u l y 3 0 and August 9 of 1979, d e f e n d a n t a g r e e d t o

p u r c h a s e c e r t a i n b u i l d i n g m a t e r i a l s from p l a i n t i f f f o r

$1,666.60.           The p u r c h a s e s w e r e i t e m i z e d and i d e n t i f i e d on

four invoices.             Each i n v o i c e s t a t e d t h a t a 1 . 5 p e r c e n t

s e r v i c e c h a r g e would b e l e v i e d on p a s t - d u e a c c o u n t s .           The

m a t e r i a l s w e r e d e l i v e r e d , b u t a f t e r numerous r e q u e s t s by

p l a i n t i f f , d e f e n d a n t f a i l e d t o t e n d e r payment.

        On November 5, 1979, p l a i n t i f f f i l e d a m e c h a n i c ' s l i e n

a g a i n s t d e f e n d a n t ' s r e a l p r o p e r t y i n t h e amount of $1,716.96,

r e p r e s e n t i n g t h e amount due on t h e unpaid a c c o u n t and a

s e r v i c e c h a r g e a t t h e r a t e of 1 . 5 p e r c e n t f o r two months.

P l a i n t i f f a l s o asked f o r post-judgment i n t e r e s t a t a r a t e of

1 . 5 p e r c e n t p e r month, a t t o r n e y f e e s , and c o s t s .           The p r e s e n t

a c t i o n was f i l e d i n D i s t r i c t C o u r t f o r f o r e c l o s u r e of s a i d

lien.

        Af ter t h e D i s t r i c t C o u r t d e n i e d p l a i n t i f f s motion f o r

summary judgment,             t h e m a t t e r was t r i e d i n chambers on May

1 6 , 1980.        A t t h e b e g i n n i n g of t h e t r i a l , d e f e n d a n t f i l e d a

c o n f e s s i o n of judgment f o r t h e f u l l amount of t h e p u r c h a s e s ,

p l u s i n t e r e s t a t a l e g a l r a t e and a l l accumulated and t a x -

able costs.           P l a i n t i f f r e j e c t e d t h e c o n f e s s i o n of judgment.
v he ~ i s t r i c C o u r t t h e r e a f t e r r e n d e r e d f i n d i n g s of f a c t ,
                   t

c o n c l u s i o n s of law and judgment i n f a v o r of p l a i n t i f f f o r

t h e amount of p u r c h a s e s $1,666.60,                 p l u s i n t e r e s t a t a rate

o f 1 0 p e r c e n t p e r annum and a l l accumulated and t a x a b l e

c o s t s amounting t o $ 3 7 . 0 4 .            The t r i a l c o u r t d i s a l l o w e d

attorney fees          .
        Two i s s u e s a r e r a i s e d on a p p e a l :

        1.     Whether t h e t r i a l c o u r t e r r e d i n d i s a l l o w i n g a s li-

q u i d a t e d damages a s e r v i c e c h a r g e a t a r a t e of 1 . 5 p e r c e n t

p e r month on t h e u n p a i d b a l a n c e .

        2.     Whether t h e t r i a l c o u r t e r r e d i n r e f u s i n g t o a l l o w

attorney fees.

        Appellant argues t h a t t h e invoices specifying an i n t e r -

e s t r a t e o f 1 . 5 p e r c e n t on t h e u n p a i d b a l a n c e c o u p l e d w i t h

r e s p o n d e n t ' s p r i o r d e a l i n g w i t h him i s s u f f i c i e n t e v i d e n c e

t o r e p r e s e n t a c o n t r a c t u a l o b l i g a t i o n and s h o u l d be e n f o r c e d

a s such.        Respondent, on t h e o t h e r hand, a r g u e s t h a t a p p e l -

l a n t ' s f a i l u r e t o p l e a d and p r o v e t h e e x i s t e n c e of a w r i t t e n

agreement, s i g n e d by b o t h p a r t i e s , p r e s c r i b i n g t h e e x a c t

t e r m s of t h e r e t a i l i n s t a l l m e n t t r a n s a c t i o n , p r e v e n t a p p e l -

l a n t from b e i n g e n t i t l e d t o a 1 . 5 p e r c e n t s e r v i c e c h a r g e .

Respondent f u r t h e r a r g u e s t h a t a p p e l l a n t ' s f a i l u r e t o p l e a d

and p r o v e t h e e x i s t e n c e o f a n e x p r e s s c o n t r a c t i n w r i t i n g

f i x i n g a d i f f e r e n t r a t e o f i n t e r e s t p r e c l u d e s i t from c o l -

l e c t i n g post-judgment i n t e r e s t a t a r a t e i n e x c e s s of t h a t

a l l o w e d by l a w .

        Regarding t h e f i r s t i s s u e , s e c t i o n 31-1-241(4),                    MCA, of

t h e Montana R e t a i l I n s t a l l m e n t S a l e s A c t , s t a t e s t h a t         ". . .
a r e t a i l c h a r g e a c c o u n t agreement may p r o v i d e f o r and t h e

s e l l e r o r h o l d e r may c h a r g e , c o l l e c t , and r e c e i v e a f i n a n c e

c h a r g e a s s p e c i f i e d h e r e i n f o r t h e p r i v i l e g e of p a y i n g
i n s t a l l m e n t s thereunder."           The f i n a n c e c h a r g e may n o t exceed

a monthly r a t e o f 1 . 5 p e r c e n t .             This s t a t u t e c l e a r l y indi-

c a t e s t h a t t h e i n t e r e s t r a t e c h a r g e d by a p p e l l a n t w a s n o t i n

e x c e s s of t h a t a l l o w e d by law.            The q u e s t i o n remaining i s

whether i n v o i c e s r e p r e s e n t a r e t a i l i n s t a l l m e n t c o n t r a c t .

        W e remember t h e words o f J u s t i c e John H . C l a r k e :

        "The p a r t i e s t o t h e c o n t r a c t , w i t h f u l l under-
        s t a n d i n g of t h e r e s u l t s of d e l a y , and b e f o r e
        d i f f e r e n c e s o r i n t e r e s t e d views had a r i s e n
        between them, w e r e much more competent t o
        j u s t l y d e t e r m i n e what t h e amount of damage
        would be--an amount n e c e s s a r i l y l a r g e l y con-
        j e c t u r a l and r e s t i n g i n e s t i m a t e - - t h a n a
        c o u r t o r j u r y would be           . . ."     Wise v. United
        S t a t e s ( 1 9 1 9 ) , 249 U.S. 361, 366-67, 39 S. Ct.
303, 63 L. Ed. 647.

W h o l d t h a t t h e i n v o i c e s , two of which w e r e s i g n e d by b o t h
 e

p a r t i e s , d e s c r i b i n g t h e m a t e r i a l s p u r c h a s e d and s t a t i n g t h e

amount, i n c l u d i n g i n t e r e s t r a t e t o be c h a r g e d , a r e s u f -

f i c i e n t e v i d e n c e t o o b l i g a t e r e s p o n d e n t t o pay 1 . 5 p e r c e n t

on t h e unpaid b a l a n c e from September 1979 t o May 1980.

Although t h e i n v o i c e s do n o t meet a l l t h e s t a t u t o r y s p e c i -

f i c a t i o n s of a r e t a i l i n s t a l l m e n t c o n t r a c t , t h e v a l i d i t y

of t h e t r a n s a c t i o n i s i n i s s u e ; t h e r e f u r e , a p p e l l a n t ' s admis-

s i o n as t o t h e a u t h e n t i c i t y of t h e i n v o i c e s and a p p e l l a n t ' s

c o n f e s s i o n of judgment more t h a n a d e q u a t e l y e v i d e n c e t h a t

t h e s e p u r c h a s e s w e r e r e t a i l i n s t a l l m e n t t r a n s a c t i o n s and

s h o u l d be e n f o r c e d a s s u c h . See S28-2-905 (1)( b ) , MCA.                     Also,

p u r s u a n t t o s e c t i o n 25-9-205,        MCA, r e s p o n d e n t i s l i a b l e f o r

post-judgment i n t e r e s t a t a r a t e of 1 0 p e r c e n t p e r annum

p l u s accumulated and t a x a b l e c o s t s amounting t o $37.04.

        There was no e v i d e n c e o r c o n t e n t i o n b e f o r e t h i s C o u r t

t h a t J e r r y O ' N e i l , a v i c e p r e s i d e n t of and a t t o r n e y p r o se

f o r O ' N e i l Lumber Company, i s d u l y a d m i t t e d and l i c e n s e d t o

p r a c t i c e law i n Montana.             S e c t i o n 37-61-215,        MCA, p r o v i d e s :
        " I t s h a l l b e u n l a w f u l f o r any c o u r t w i t h i n
        t h i s s t a t e t o a l l o w a t t o r n e y f e e s i n any ac-
        t i o n o r p r o c e e d i n g b e f o r e s a i d c o u r t i n which
        a t t o r n e y f e e s a r e a l l o w e d by law t o e i t h e r
        p a r t y t o s u c h a c t i o n o r p r o c e e d i n g when such
        p a r t y i s r e p r e s e n t e d by anyone o t h e r t h a n a
        d u l y a d m i t t e d o r l i c e n s e d a t t o r n e y a t law."

T h e r e f o r e , t h e t r i a l c o u r t d i d n o t err i n r e f u s i n g a p p e l l a n t

attorney fees.

        The judgment of t h e t r i a l c o u r t i s a f f i r m e d a s t o t h e

r e f u s a l of a t t o r n e y f e e s and t h e a l l o w a n c e of post-judgment

i n t e r e s t a t a r a t e of 10 p e r c e n t p e r annum p l u s c o s t s ; t h e

judgment i s r e v e r s e d a s t o t h e d i s a l l o w a n c e of a 1 . 5 p e r c e n t

s e r v i c e c h a r g e a s l i q u i d a t e d damages.




W concur:
 e


  "bndd 94l&&QQp
        Chief J u s t i c e




        Justices